DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claims 1, 3, 7-9, and 12-13 under 35 U.S.C. 112(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Swenson et al.
Applicant’s arguments with respect to claim(s) 5-6 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding newly added Claim 14, Applicant argues that modifying Bӧgl’s disclosure to include a spacer “would be disadvantageous as the strong connection would weaken.”


Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites in part “wherein the closed loop is moveably supported at the wind turbine tower and move along the wind turbine tower” (emphasis added).  The phrase should read “moves along the wind turbine tower.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swenson et al. (US 20070006794).
Swenson discloses;
Claim 13. An apparatus for raising or lowering a load (130) parallel to a tower, the apparatus comprising: a cable (150) for raising or lowering the load; and a closed loop (158) around the tower for exerting a force acting on the load towards the tower, the closed loop physically engaging the tower (Par. 0022-0030 and Fig. 1).
It is noted that the preamble and claim body reference to “wind turbine tower” are interpreted as intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (MPEP 2111.02). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bӧgl et al. (US 2016/0237985) in view of Swenson.
Bӧgl discloses;
Claim 1. A method for raising or lowering a load parallel to a wind turbine tower, comprising: raising or lowering the load using a cable (13); and exerting a force acting on the load towards the wind turbine tower (by means of 16) using a closed loop (2) positioned around a tower (10) such that the closed loop physically engages the wind turbine tower; wherein the closed loop is moveably supported at the wind 
Claim 5. The method according to claim 1, wherein a spacer (22) is arranged between the closed loop and the wind turbine tower (Par. 0036 and Fig. 4).  
Claim 6. The method according to claim 5, wherein the closed loop is supported by a rolling element (22) that rolls along the wind turbine tower when raising or lowering the load, the rolling element forming the spacer (Par. 0036 and Fig. 4).  
	Note, it is understood by Applicant’s disclosure that claimed “rolling element” and “spacer” are the same component. 
Claim 8. The method according to claim 1, wherein a tack-line is attached to the closed loop.  
Claim 9. The method according to claim 1, wherein the closed loop comprises a guiding wire.  
Claim 10. The method according to claim 1, wherein the closed loop comprises a solid guiding ring surrounding the wind turbine tower in full circumference.  
Claim 11. The method according to claim 10, wherein the closed loop is attached to a spring element connected to a roller that rolls along the wind turbine tower when raising or lowering the load, wherein the spring element exerts a force on the roller so as to maintain a contact between the roller and the wind turbine tower when raising or lowering the load.  
Claim 12. The method according to claim 1, wherein a crane raises or lowers the load using the cable (Par. 0022 and Fig. 1).  
Claim 14. A method for raising or lowering a load parallel to a wind turbine tower, comprising: raising or lowering the load using a cable (13); exerting a force acting on the load towards the wind turbine tower using a closed loop (2) positioned around a tower (10) such that the closed loop physically engages the tower; and arranging a spacer (22) between the closed loop and the tower, wherein the closed loop is 
	It is noted that citation of Bӧgl’s 22 as disclosing claimed “spacer” and “rolling element” is consistent with Applicant’s disclosure (Par. 0022) and claimed invention, both of which disclosing and claiming that the two structures are one in the same.
	Bӧgl does not recite;
Claims 1 and 14, the closed loop is positioned around the wind turbine tower such that the closed loop physically engages the wind turbine tower; wherein the closed loop is moveably supported at the wind turbine tower and move along the wind turbine tower.
Claim 3, the load is arranged facing downwind from the wind turbine tower.  
Claim 5, the spacer is arranged between the closed loop and the wind turbine tower.
Claim 6, the rolling element rolls along the wind turbine tower when raising or lowering the load.  
Claim 7, a weight is attached to the closed loop for increasing a gravitational force acting on the closed loop.
Claim 9. The method according to claim 1, wherein the closed loop comprises a guiding wire.
Claim 10. The method according to claim 1, wherein the closed loop comprises a solid guiding ring (17) surrounding the tower in full circumference (Par. 0037 and Fig. 2).
	However, Swenson discloses a method for raising or lowering a load (130) parallel to a tower (110) comprising: raising or lowering the load using a cable (150); and exerting a force acting on the load towards the tower using a closed loop (158) positioned around the tower such that the closed loop physically engages the tower; wherein the closed loop is moveably supported at the tower and moves along the tower when raising or lowering the load (Par. 0022-0029 and Fig. 1 and 4).
Claim 3, the load is arranged facing downwind from the tower (Fig. 1).  
Claim 7, a weight (190) is attached to the closed loop for increasing a gravitational force acting on the closed loop (Par. 0024 and Fig. 1).
Claim 8, a tack-line (192) is attached to the closed loop so that the weight can be readily attached or removed (Par. 0030 and Fig. 1).
Claim 9, the closed loop is a guiding strap (Par. 0030), which is considered to be an art equivalent to a guiding wire.
	Therefore, in view of Swenson’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Bӧgl’s method of raising or lowering a load such that the closed loop is positioned around the wind turbine tower so that lateral load stabilization is provided by the structure that the load is being lifted to the top of.  This would be advantageous in windy conditions where the wind turbine tower and crane tower would sway differently due to different aerodynamic profiles and different natural frequencies.  Having the load tethered to the wind turbine tower would result in any wind turbine tower sway being transferred to the lifted or lowered load, so that the two would sway in unison.
	It would be further obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Bӧgl’s disclosure with Swenson’s teaching of arranging the load downwind from the wind turbine tower so that any wind would not blow the load into the tower, to attach a weight to the closed loop to provide sufficient cable tension when the cable is being lifted without a load, to modified Bӧgl’s closed loop to be a guiding wire as a less expensive means for performing the same function, and to include a tack-line so that the weight can be readily attached or removed.
	Bӧgl, as modified by Swenson, would result in;
Claim 5, the spacer arranged between the closed loop and the wind turbine tower.
Claim 6, the rolling element rolls along the wind turbine tower when raising or lowering the load.
Claim 10, the solid guiding ring surrounding the tower in full circumference. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bӧgl and Swenson, and further in view of Staniec (6,074,075).
Claim 11, Bӧgl further discloses the method according to claim 10, wherein the closed loop is connected to a roller that rolls along the wind turbine tower when raising or lowering the load.
	Bӧgl does not recite a spring element connected to the roller that rolls along the tower, wherein the spring element exerts a force on the roller so as to maintain a contact between the roller and the wind turbine tower when raising or lowering the load.
However, Staniec discloses a tower (12), a cable (26), and a guide means (24), and a roller (60’), and further teaches a spring element (54 and 56) to provide a centering force (Col. 3-4 and 7, and Fig. 1 and 6).
Therefore, in view of Staniec’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Bӧgl’s method and closed loop to include a spring element to provide a centering force for the guide means about the wind turbine tower.
 
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652